The defendants contend that the court overlooked their contention that the phrase "mentally incompetent" must be defined to be such incompetency as is denoted by the word "lunatic," and that this is a vital part of the case. Black's Law Dictionary defines a "lunatic" as a person of "unsound mind." Furthermore, the Code, § 102-103, quoted in the opinion, declares that a lunatic includes all persons of unsound mind, and a reading of the opinion discloses that the court dealt thoroughly with the definition of a person of unsound mind which includes the word "lunatic." This contention was not overlooked; nor do we think the award is inconsistent.
Rehearing denied. Broyles, C. J., and Gardner, J., concur.